DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed June 8th 2022, claims 1-22 are pending for examination with a November 8th 2018 priority date under 35 USC §119 (a)-(d) or (f).
	By way of the present Amendment, claims 1, 11-16, and 19-21 are amended, no claim is canceled.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-18 and 20-22 are rejected under 35 U.S.C. §103 as being unpatentable over Farnham et al. (US 2003/0158855), hereinafter Farnham, and further in view of Rein et al. (US 2014/0033101), hereinafter Rein.

Claim 1
“a memory, storing first information including a viewing history of a plurality of web pages previously viewed and an editing history of a target data previously edited, wherein the first information is different from the target data” Farnham [0015] discloses “FIG. 7 … a detailed history viewing display” and Farnham [0016] discloses “FIG. 8 … a detailed history editing display”; in said paragraphs, the view display information (i.e., first information) is different from the editing history (i.e., target data); and a non-persistent “memory” is spelled out in Rein [0028];

“a processor, configured to: acquire, from the viewing history of the first information, content information describing content of the plurality of web pages and a plurality of first time points each corresponding to viewing of one of the plurality of web pages” Farnham [0071] discloses “sit is a tree if Web pages viewed with a web browser…. Detailed history viewing display 700 could be a sequence of commands and edits for a word processing document”;

“acquire work information from the editing history of the target data; extract a location in which user has performed editing in the target data and a second time point corresponding to the editing to the extracted location from the editing history of the target data, wherein the location is a portion of the target data” Farnham [0078] discloses “context association system 100 could obtain from database 106 the information relating to the embedding of the image (e.g., the embedding of the photo based upon recorded user actions and the file or network location from which the file was obtained)” and Farnham [0080] discloses “a list of high importance document … being edited on the computer during a time period”;
	the “during a time period” inherently indicates a first time point and a second time point;

“specify at least one web page from the plurality of web pages in the viewing history as useful information among the first information for editing the target data by determining that the content information of the at least one web page viewed at the first time point is associated with content of the extracted location of the target data edited at the second time point, and the first time point is associated with the second time point within a predetermined period” Farnham [0071] discloses “[d]etailed history viewing display 700 provides a task-specific representation of a sequence of events… it is a tree of Web pages viewed with a web browser”, and Farnham [0080] discloses “a list of high importance document … being edited on the computer during a time period”; the “during a time period” inherently indicates a first time point and a second time point, and the first time point is associated with the second time point within said predetermined “time period”.

Farnham and Rein disclose analogous art. However, Farnham does not spell out the “memory” as recited above. This feature is disclosed in Rein. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Rein into Farnham to enhance its information editing and displaying functions.

Claim 2
“wherein the processor further acquires, from the first information, interaction information being information regarding an operation performed on the web pages viewed by the user, and specify the specified at least one web page as information having usability by further using the interaction information” Farnham [0075] discloses the “[a]ssociation control panel 900 includes controls for selecting the weight or significance to be applied to, for example, user keyboard activity, user mouse activity, connectedness between objects…. duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 3
“wherein the interaction information is information regarding an operation which has been performed on the web
pages viewed before or after the editing, by the user” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

Claim 4
“wherein the interaction information includes information obtained from an operation on the web pages by an input device used by the user” Rein abstract discloses “receiving input to execute a function associated with a display element of a Graphical User Interface (GUI), the display element to display edit history data”.

Claim 5
“wherein the interaction information further includes viewing time of the user to view the web pages” Farnham
[0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 6
“wherein, in a case where the location extracted from the target data that the user working on is edited two times by the user by performing a first editing and a second editing performed after the first editing, the processor is further configured to specify content information of the web pages used in the second editing to have usability higher than usability of content information of the web pages used in the first editing” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time” and Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

Claims 7-10
Claims 7-10 are each rejected for the rationale given for claim 6.

Claim 11
“wherein a value indicating the usability of the content information of the web pages is obtained based on features obtained from the content information” Farnham [0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”;

“the processor is further configured to output a value indicating the usability of the content information of the web pages which has been specified for the second time during the second editing of the target data to be greater than a value indicating the usability of the content information of the web pages which has been specified for the first time during the first editing of the target data” Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”;

“outputs the value indicating the usability of the content information of the web pages which has been specified for the first time during the first editing of the target data to be smaller than a value indicating the usability of the content information of the web pages which has not been specified among the pieces of information viewed by the user” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time”; and
	the “target data” is construed as “edited data” and is disclosed in Rein [0039] “a drop-down menu 601 used to show an edit history… this drop-down menu may be: an identifier for the user 101, the data edited, and the date on which the edit occurred”.

Claims 12-15
Claims 12-15 are each rejected for the rationale given for claim 11.

Claim 16
“wherein the processor is further configured to acquire work information regarding a work which has been performed on the target data that the user working on at a timing during which the user viewing the web pages, and the processor is further configured to specify the specified web pages as information having usability, by further using the work information” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time” and Farnham [0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 17
Claim 17 is rejected for the similar rationale given for claims 6 and 16.

Claim 18
“wherein, in a case where it is determined that an evaluation of the usability of the web pages is to be acquired from the user, the processor is configured to further acquire the evaluation of the web pages for the usability from the user, based on the value indicating the usability” Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

Claim 21
“wherein the first time point at which at least one web page is viewed is within the predetermined period before or after the second time point at which the target data is edited” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”, and
Farnham [0080] discloses “a list of high importance document … being edited on the computer during a time period”, the “during a time period” inherently indicates a first time point and a second time point.

Claim 22
“wherein the processor is further configured to acquire information of a title and a page body of each web page comprised in the viewing history of the web page” Farnham [0071] discloses “history viewing display 700
provides a task-specific representation of a sequence of events…. it is a tree if Web pages viewed”;

“compare information comprised in the extracted location in which the user has performed editing with the information of the title and the page body of each web page” Rein [0037] discloses “[t]his tooltip includes an edit history for table row 410…. a data description relating to previous changes (e.g., edits)…. a location value for the table row 401 may displayed within the tooltip 402 to identify the exact field of a row being edited”,

“specify a web page comprising information of a title and a page body that matches at least a portion of the information comprised in the extracted location in which the user has performed editing” Farnham [0071] discloses “history viewing display 700 provides a task-specific representation of a sequence of events…. it is a tree if Web pages viewed”; a web page contains a location, such as URL address, and inherently discloses a title and a page body as claimed.

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Farnham et al. (US 2003/0158855), hereinafter Farnham, in view of Rein et al. (US 2014/0033101), hereinafter Rein, and further in view of Grace et al. (US 2018/0189292), hereinafter Grace.

Claim 19
“wherein the w the usability is specified with a machine learning model in which the features are input, and the value indicating the usability is output” Grace [0019] discloses “a machine learning system for training a document ranking model and a snippet selection model according to aspects of the present disclosure”,

“the processor is further configured to: update the machine learning model by inputting a pair of the evaluation and the features corresponding to the evaluation to the machine learning model, as learning data” Grace [0179] discloses “a machine learning system 600 within the optimizer 114 for training a document ranking model 612 and a snippet selection model 614 using supervised machine learning techniques. As supervised machine learning techniques are employed, the system 600 includes a training machine set 604 for training the document ranking model 612 and a training data set 606 for training the snippet selection model 614”.

Farnham, Rein, and Grace disclose analogous art. However, Farnham does not spell out the “machine learning model” as recited above. This feature is disclosed in Grace. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Grace into Farnham to enhance its information editing and displaying functions.

Response to Arguments
	Applicant's arguments filed June 8th 2022 have been fully considered but they are not persuasive.
	Applicant argues that P[0071] of Farnham does not teaches a “detail history viewing display 700…edits for a word process document”, the document is the second information. “P[0071] of Farnham teaches that a ‘detail history viewing display 700 could be a sequence of commands and edits for a word processing document’. The history viewing display 700 is referring to actions performed to the document. However, a sequence of actions (commands and edits) for a document is not the claimed first information which is defined to include viewing history of a plurality of web pages in the claimed.” said argument is not persuasive.
	In fact, the argument of “a sequence of commands and edits is not the claimed first information” is not only not persuasive but confusing. What exactly is the claimed first information? As argued the first information including “viewing history of a plurality of web pages”, substitute this argument into limitation 2 of claim 1, which would recite “acquire, from the viewing history of the viewing history of a plurality of web pages, content information describing content of the plurality of web pages and a plurality of first time points each corresponding to viewing of one of the plurality of web pages”. Accordingly, the
cited prior art reference portion indeed discloses such a feature.
Further, applicant argues that “Farnham fails to disclose specific embodiment on association of ‘first information’ being viewed (i.e., ‘at least one web page’ in claim 1) while ‘second information’ (‘target data’) is being edited.” Said argument is not persuasive because the argued feature is unclear. It is unclear if an end user can view another web page during an editing process of some target data of a present web page?
It is further unclear if an end user can view a web page during an editing process of some target data of the same web page? If so, the argued feature is then really NOT a feature because no data can be edited without first being viewed.
Still further, applicant argues that “[i]n the claimed invention, the at least one webpage is specified to be relevant not only because the contents are similar, but the criteria further require the viewing time point (i.e., first time point) of the specified webpage to be associated with the editing time (i.e., second time point) at which the extracted location of the target data was edited.” Said argument is not persuasive but confusing.
In said confusing argument, is an editing “time” equated to a “location”? Is the second time point the time of extraction? Is the second time point the editing time of the target data? All these are unclear in the present claim recitations in view of the arguments presented in the present response. Evidently, the argued feature requires further clarification to move the prosecution forward.
	With respect to the “first information are different from the target data” feature, applicant argues that “viewing and editing in the Farnham are referring to the same document or data. … it is deficient in disclosing or suggesting an identification of any information that was useful for editing a data based on context and time.” Said argument is not persuasive.
	First, “an identification” of any information is not recited in the pending claims. Second, the “usefulness” of editing is unclear. Most of all, the phrase “same document or data” is particularly unclear. One document can have different types of data and same data can be presented in different documents.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175